Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-8, 14-19 are allowed.

REASON FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance:
	The prior art of record fails to teach neither singly nor in combination, the claimed limitation of the use of: “collecting connectivity information at a connectivity monitoring device outside of the communication pathway between the mobile device and the end server by obtaining connectivity information from the mobile device or an intermediary device in the communication pathway between the mobile device and the end server; passing the connectivity information from the connectivity monitoring device to the end server; and storing the connectivity information in an electronic file at the end server, wherein the electronic file represents the last known state of the connectivity information to the end server; and updating, by the end server, a further separate electronic file in the end server with status information relating to the mobile device, wherein the status information is obtained by the end server during a communication between the end server and the mobile device using the communication pathway” as stated in claims 1 and 14.  This limitation, in conjunction with other limitation in the independent claims, is not specifically disclosed or remotely suggested in the prior art or record.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.